DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 12/07/2020, has been entered.
Claims 3-4, 7, 14, 19-20 have been canceled.
Claims 31-33 have been added.
Claims 1-2, 5-6, 8-13, 15-18, 21-33 are pending.
Claim 24 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-2, 5-6, 8-13, 15-18, 21-23, 25-33 are currently under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claim 1-2, 5-6, 8-13, 15-18, 21-23, 25-30 and newly added claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Grillo-Lopez et al. (US 2010/0003252 A1, reference of record) in view of Mingozzi et al. (Molecular Therapy vol. 20 no. 7, 1410-1416 July 2012, reference of record) and Wu et al. (Molecular Therapy 2006, 14:316-327).

Grillo-Lopez et al. teach administration of viral vectors to a human followed by treatment with anti-CD20 antibody such as rituximab followed by readministration of the same viral vector (see Example 2, [0024]). The antibody can be administered as four weekly administrations (aka for a month, see [0176]). The anti CD20 antibody can be administered prior to the first administered dose of viral vector (see [0155]). The anti-CD20 antibody can be administered with rapamycin (an immunosuppressive agent) (see [0176], [0056],[0163]). Grillo-Lopez et al. do not teach the viral vector is rAAV.  Mingozzi et al. teach that rituximab can be used to reduce immune responses against rAAV viral vectors encoding a transgene including when rAAV is readministered (see abstract, page 422, first column, first two paragraphs).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the earliest filing date of the claimed invention to have created the claimed invention because Grillo-Lopez et al. teach administration of viral vectors to a human followed by treatment with anti-CD20 antibody such as rituximab and rapamycin followed by readministration of the same viral vector, that the antibody can be administered as four weekly administrations and that the anti CD20 antibody can be administered prior to the first administered dose of rAAV  whilst Mingozzi et al. teach that rituximab can be used to reduce immune responses against rAAV viral vectors including when rAAV is readministered.  A routineer would determine the need for readministration of the rAAV based on routine experimentation (aka if the first rAAV was functioning than a subsequent rAAV would not necessarily be needed until the function was comprised). For example, if the patient received rAAV and rituximab for the first rAAV administration, then a second readministration of rituximab/rAAV would not be required until a 
With regards to the newly added limitation of “whereby said human subject serum concentration of antibodies against AAV is reduced overtime”, it is noted that Grillo-Lopez expressly taught that “Administration of anti-CD20 antibody will reduce or eliminate an immune response in the patient (e.g., by reducing anti-adenovirus antibody production), and thereby facilitate successful gene therapy retreatments” (see Example 2 [0176]).  Furthermore, Mingozzi also taught that in one of experimental animal that received rituximab benefit of reducing the anti-AAV antibody titer to levels that allowed for successful vector readministration was observed (see page 1411, first paragraph).  Upon reading the combined teachings, one of ordinary skill in the art would have reasonable expectation that administering rituximab in conjunction with rapamycin as taught by Grillo-Lopez would result in reduction of serum concentration of antibodies against AAV over time.  Moreover, the ordinary skilled artisan would also have been motivated to use the method taught by Grillo-Lopez (i.e., 
With regards to claim 30, it is noted that Grillo-Lopez explicitly taught that the anti-adenovirus antibodies in the patient may be detected by ELISA (see [0176]).  
Moreover, Grillo-Lopez also taught the same dose of 375mg/m2 (see [0176]) and Mingozzi taught AAV8 vector (see Results).  As noted in the rejection of record stated above, rapamycin is an FDA approved clinically used drug administered on a daily base. The difference between the claimed invention and the prior art is the doses of rapamycin. However, it is noted that determination of dosage is routinely determined by the ordinary artisan was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of rapamycin in the therapy could be adjusted to achieve optimum therapeutic efficacy.

Response to Applicant’s amendment and remarks
With regards to the claim limitation of administering the anti-CD20 antibody both before and after the administration of rAAV vector, it is noted that given that the Grillo-Lopez th paragraph), one of ordinary skill in the art would have good reason to administer the CD20 antibody both before and after given the limited possibilities.  Moreover, the frequency and timing of the administration are routinely determined by the ordinary artisan as result effective variables that could be adjusted to achieve optimum therapeutic efficacy.  Similarly, with regards to the dose of rapamycin, one of ordinary skill in the art would have good reason to determine the dosage in order to maintain an optimum therapeutic efficacy that is indicated by serum trough level as claimed.
With regards to AVV serotype 9 (AVV9), it is noted that although Mingozzi taught AVV6 and AVV8, it would have been obvious to one of ordinary skill in the art to use AVV9 because AVV9 was well known in the art before the effective filing date of the claimed invention.  For example, Wu taught that AVV serotypes including AAV7, AAV8 and AAV9 have been found in human or nonhuman pirmate tissue and well characterized for use in vector production (see, e.g., Vector Production and Purification pages 316-317).  One of ordinary skill would have been motivated to use AAV9 given that AAV9 appears to be a vector that can outperform other AAV serotypes in most tissue (page 318, second paragraph, last sentence).  Moreover, the ordinary artisan would have reasonable expectation of success given that AAV9 vector has been well characterized and available for vector production.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
The new grounds of rejection set forth herein are necessitated by Applicant’s amendment, filed 12/07/2021.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        January 29, 2021